 

Exhibit 10.1

 

FIRST amendment of VENTURE LOAN AND SECURITY AGREEMENT

 

This FIRST AMENDMENT OF VENTURE LOAN AND SECURITY AGREEMENT (this “Agreement”),
dated as of August 1, 2020, is entered into by and among Celsion Corporation
(“Borrower”), Horizon Funding I, LLC (“HFI”) as an assignee of Horizon
Technology Finance Corporation (“Horizon”), Horizon Funding Trust 2019-1
(“Horizon Trust” and collectively with HFI, “Lenders”), as an assignee of
Horizon, and Horizon as Collateral Agent.

 

RECITALS

 

A. Lenders, Collateral Agent, and Borrower are parties to that certain Venture
Loan and Security Agreement, dated as of June 27, 2018 (as amended, restated,
modified or otherwise supplemented from time to time, the “Loan Agreement”),
pursuant to which (i) Horizon provided Borrower with (a) a loan in the original
principal amount of Two Million Five Hundred Thousand Dollars ($2,500,000)
(“Loan A”), which Loan A is evidenced by a certain Secured Promissory Note (Loan
A) dated June 27, 2018, in the original principal amount of Two Million Five
Hundred Thousand Dollars ($2,500,000) (the “Loan A Note”), (b) a loan in the
original principal amount of Two Million Five Hundred Thousand Dollars
($2,500,000) (“Loan B”), which Loan B is evidenced by a certain Secured
Promissory Note (Loan B) dated June 27, 2018, in the original principal amount
of Two Million Five Hundred Thousand Dollars ($2,500,000) (the “Loan B Note”),
(c) a loan in the original principal amount of Two Million Five Hundred Thousand
Dollars ($2,500,000) (“Loan C”), which Loan C is evidenced by a certain Secured
Promissory Note (Loan C) dated June 27, 2018, in the original principal amount
of Two Million Five Hundred Thousand Dollars ($2,500,000) (the “Loan C Note”)
and (d) a loan in the original principal amount of Two Million Five Hundred
Thousand Dollars ($2,500,000) (“Loan D”), which Loan D is evidenced by a certain
Secured Promissory Note (Loan D) dated June 27, 2018, in the original principal
amount of Two Million Five Hundred Thousand Dollars ($2,500,000) (the “Loan D
Note” and together with the Loan A Note, the Loan B Note, and the Loan C Note,
the “Notes”), and (ii) Lenders have been granted a security interest in all
assets of Borrower, except with respect to Borrower’s Intellectual Property (as
defined in the Loan Agreement).

 

B. In connection with the making of the Loans, the Borrower issued to Lender:
(i) Warrant to Purchase Shares of Common Stock (Loan A) with a Date of Grant of
June 27, 2018 (the “Loan A Warrant”), (ii) Warrant to Purchase Shares of Common
Stock (Loan B) with a Date of Grant of June 27, 2018 (the “Loan B Warrant”),
(iii) Warrant to Purchase Shares of Common Stock (Loan C) with a Date of Grant
of June 27, 2018 (the “Loan C Warrant”) and (iv) Warrant to Purchase Shares of
Common Stock (Loan D) with a Date of Grant of June 27, 2018 (the “Loan D
Warrant”).

 

C. On or about June 27, 2018, Horizon assigned all of its right, title and
interest in and to the Loan A Note, the Loan B Note, the Loan A Warrant and the
Loan B Warrant to Horizon Funding 2019-1 LLC, which then assigned all of its
right, title and interest in and to the Loan A Note, the Loan B Note, the Loan A
Warrant and the Loan B Warrant to Horizon Trust.

 

D. On or about December 1, 2018, Horizon assigned all of its right, title and
interest in and to the Loan C Note, the Loan D Note, the Loan C Warrant and Loan
D Warrant to Horizon Secured Loan Fund I LLC, which then assigned all of its
right, title and interest in and to the Loan C Note, the Loan D Note, the Loan C
Warrant and the Loan D Warrant to HFI.

 

 

 

 

E. Borrower has requested that Lenders revise the Loan Agreement to, among other
things, revise the Scheduled Payments with respect to the Loans.

 

F. Lenders are willing to grant such request in consideration for, but only to
the extent, and in accordance with the terms, and subject to, the conditions set
forth herein.

 

agreement

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Borrower and Lenders hereby agree as follows:

 

1. Definitions; Interpretation. Unless otherwise defined herein, all capitalized
terms used herein and defined in the Loan Agreement shall have the respective
meanings given to those terms in the Loan Agreement. Other rules of construction
set forth in the Loan Agreement, to the extent not inconsistent with this
Agreement, apply to this Agreement and are hereby incorporated by reference.

 

2. Confirmation. Borrower hereby acknowledges and agrees that: (i) the Loan
Agreement sets forth the legal, valid, binding and continuing obligations of
Borrower to Lenders, (ii) the Obligations to Lenders under the Loan Agreement
are secured by validly perfected security interests in all assets of Borrower,
except with respect to Borrower’s Intellectual Property and (iii) Borrower has
no cause of action, claim, defense or set-off against the Lenders in any way
regarding or relating to the Loan Agreement or Lenders’ actions thereunder and
to the extent any such cause of action, claim, defense or set-off ever existed,
it is waived and Lenders are released from any claims of Borrower. Borrower
represents and warrants that no Default or Event of Default has occurred under
the Loan Agreement.

 

3. Amendments to Loan Agreement.

 

(a) Borrower and Lenders hereby agree that Section 2.2(a) of the Loan Agreement
is hereby deleted in its entirety and is replaced with the following:

 

“Scheduled Payments. Borrower shall make such payments as set forth in each Note
executed in connection with the making of such Loan, as amended from time to
time and then in effect (collectively, the “Scheduled Payments”). Borrower shall
make such Scheduled Payments commencing on the date set forth in the Note
applicable to such Loan and continuing thereafter on the first Business Day of
each calendar month (each a “Payment Date”) through the Maturity Date. In any
event, all unpaid principal and accrued interest shall be due and payable in
full on the Maturity Date applicable to such Loan.”

 

(b) Borrower and Lenders hereby agree that subsection (g)(ii) of Section 2.2 of
the Loan Agreement is hereby deleted in its entirety and is replaced with the
following:

 

2

 

 

“(ii) Loan B Final Payment. Borrower shall pay to the applicable Lender a
payment in the amount of One Hundred Thirty-Seven Thousand Five Hundred Dollars
($137,500) (the “Loan B Final Payment”) upon the earlier of (A) payment in full
of the principal balance of Loan B, (B) an Event of Default and demand by the
applicable Lender of payment in full of Loan B or (C) the Maturity Date, as
applicable.

 

(c) Borrower and Lenders hereby agree that subsection (g)(iv) of Section 2.2 of
the Loan Agreement is hereby deleted in its entirety and is replaced with the
following:

 

“(iv) Loan D Final Payment. Borrower shall pay to the applicable Lender a
payment in the amount of One Hundred Thirty-Seven Thousand Five Hundred Dollars
($137,500) (the “Loan D Final Payment”) upon the earlier of (A) payment in full
of the principal balance of Loan D, (B) an Event of Default and demand by the
applicable Lender of payment in full of Loan D or (C) the Maturity Date, as
applicable.

 

(d) Borrower and Lenders hereby agree that Section 6.12 of the Loan Agreement is
hereby deleted in its entirety and is replaced with the following:

 

“6.12 Liquidity Covenant. Borrower shall, at all times, maintain unrestricted
cash and/or Cash Equivalents on deposit in accounts over which Lenders maintain
an Account Control Agreement in an amount not less than Two Million Five Hundred
Thousand Dollars ($2,500,000).”

 

(e) Borrower and Lenders herby agree that the following is inserted after
Section 6.12 of the Loan Agreement:

 

6.13 Capital Raise. On or before March 31, 2021, Borrower shall have provided
Lenders with evidence reasonably satisfactory to Lenders that Borrower has
received aggregate cash proceeds of not less than Five Million Dollars
($5,000,000) from (i) the sale of Borrower Equity Securities, (ii) the issuance
of promissory notes, which promissory notes shall evidence Indebtedness that is
subordinated to the Obligations pursuant to the terms of a subordination or
similar agreement acceptable to Lenders in their sole discretion, (iii) the sale
of Borrower’s net operating losses, or (iv) a combination thereof.

 

4. Amended and Restated Notes. The Loan B Note and Loan D Note are each amended
and restated as set forth on Exhibit A annexed hereto (the “Amended and Restated
Notes”).

 

5. Amended and Restated Warrants. The Loan B Warrant and Loan D Warrant are each
amended and restated as set forth on Exhibit B annexed hereto (the “Amended and
Restated Warrants”).

 

6. Conditions to Effectiveness. Lenders’ consent and agreement herein is
expressly conditioned upon:

 

3

 

 



  (a) Borrower prepaying, in full, all Obligations under Loan A and Loan C,
including, without limitation, the Loan A Final Payment and the Loan C Final
Payment, but excluding any amounts that would otherwise be due in connection
with such prepayment under subsection (b) of Section 2.3 of the Loan Agreement,
which amounts Lenders waive upon the effectiveness of this Agreement.        
(b) The Lenders’ receipt of a fully-executed copy of this Agreement;         (c)
Lenders’ receipt of the Amended and Restated Notes executed by Borrower;        
(d) Lenders’ receipt of the Amended and Restated Warrants executed by Borrower;
        (e) Borrower’s payment to Horizon of its legal fees incurred in
connection with this Agreement in the amount of Five Thousand and 00/100 Dollars
($5,000.00).

 

7. Representations and Warranties.

 



  (a) At and as of the date of this Agreement and both prior to and after giving
effect to this Agreement, each of the representations and warranties contained
in the Loan Agreement is true and correct in all material respects (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date).         (b) Borrower has all
necessary power and authority to execute, deliver, and perform in accordance
with the terms thereof, this Agreement. Borrower has all requisite power and
authority to own and operate its Property and to carry on its businesses as now
conducted.

 

8. Effect of Agreement. On and after the date hereof, each reference to the Loan
Agreement in the Loan Agreement or in any other document shall mean the Loan
Agreement as amended by this Agreement. Except as expressly provided hereunder,
the execution, delivery and effectiveness of this Agreement shall not operate as
a waiver of any right, power, or remedy of Lenders, nor constitute a waiver of
any provision of the Loan Agreement. Except to the limited extent expressly
provided herein, nothing contained herein shall, or shall be construed to (nor
shall the Borrower ever argue to the contrary) (i) modify the Loan Agreement or
any other Loan Document (ii) modify, waive, impair, or affect any of the
covenants, agreements, terms, and conditions thereof, or (iii) waive the due
keeping, observance and/or performance thereof, each of which is hereby ratified
and confirmed by the Borrower. Except as amended above, the Loan Agreement
remains in full force and effect.

 

9. Headings. Headings in this Agreement are for convenience of reference only
and are not part of the substance hereof.

 

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut without reference to
conflicts of law rules.

 

11. Counterparts. This Agreement may be executed in any number of counterparts,
including by electronic or facsimile transmission, each of which when so
delivered shall be deemed an original, but all such counterparts taken together
shall constitute but one and the same instrument.

 

12. Integration. This Agreement and the Loan Documents constitute and contain
the entire agreement of Borrower and Lenders with respect to their respective
subject matters, and supersede any and all prior agreements, correspondence and
communications.

 

[Remainder of page intentionally left blank]

 

4

 

 

Exhibit 10.1

 

IN WITNESS WHEREOF, Borrower and Lenders have caused this Agreement to be
executed as of the day and year first above written.

 

  CELSION CORPORATION         By: /s/ M.H. Tardugno   Name: Michael H. Tardugno
  Title: Chairman, President and Chief Executive Officer         HORIZON FUNDING
I, LLC         By: /s/ Gerald A. Michaud   Name: Gerald A. Michaud   Title:
Manager         HORIZON FUNDING TRUST 2019-1         By: Horizon Technology
Finance Corporation, its agent         By: /s/ Gerald A. Michaud   Name: Gerald
A. Michaud   Title: President         HORIZON TECHNOLOGY FINANCE CORPORATION    
    By: /s/ Gerald A. Michaud   Name: Gerald A. Michaud   Title: President

 

[Signature page to First Amendment of Celsion Venture Loan and Security
Agreement]

 

 

 

 

EXHIBIT A

 

Amended and Restated Notes

 

(See attached)

 

2

 

 

EXHIBIT B

 

Amended and Restated Warrants

 

(See attached)

 

3

 